Citation Nr: 1200138	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-28 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a skin disorder, to include tinea versicolor, tinea corporis and tinea cruris, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for chronic sinusitis and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2008 (skin and sinusitis) and July 2008 (low back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO in both rating decisions declined reopening the claims finding no new and material evidence has been submitted.

For reasons explained immediately below, the Board finds it appropriate to reopen the issues on appeal.  The merits of the service connection issues here are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A September 1996 rating decision, in pertinent part, denied service connection for tinea versicolor finding the condition pre-existed service and was not aggravated therein; the rating decision also denied service connection for a low back disorder finding no diagnosis except muscle spasms unrelated to service.

2.  A March 2004 rating decision, in pertinent part, denied service connection specifically for tinea corporis finding no medical evidence linking the condition to the Veteran's military service.

3.  A January 2006 rating decision, in pertinent part, denied the Veteran's claims seeking entitlement to service connection for a skin condition, back condition and sinus condition (also claimed as chronic fatigue syndrome) claimed as due to undiagnosed illnesses finding the Veteran's conditions were attributable to known clinical diagnoses and not related to his military service.

4.  A November 2006 rating decision, notice of which was mailed in December 2006, once again denied the Veteran's skin, spine and sinusitis claims finding no new and material evidence had been submitted.   

5.  In December 2007, the Veteran submitted new and material evidence in connection with the claim of service connection for sinusitis.  

6.  The January 2006 rating decision is the last final denial regarding the claim of service connection for sinusitis.  

7.  The November 2006 rating decision is the last final denial regarding the claims of service connection for the skin and spine disabilities.

8.  Evidence received since the final January and November 2006 decisions raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision, which declined to reopen the claim of service connection for sinusitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted since the January 2006 rating decision in support of the claim of service connection for sinusitis is new and material; accordingly, this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The November 2006 rating decision, which declined to reopen the claims of service connection for a skin disability and a spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  Evidence submitted since the November 2006 rating decision in support of the claims of service connection for a skin disability and a spine disability is new and material; accordingly, the claims are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for a Persian Gulf War veteran is presumed where the Veteran exhibits objective indications of a qualifying chronic disability manifested to a degree of 10 percent or more not later than December 31, 2011 which cannot otherwise be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a) (2011) (emphasis added).  

The Veteran, in this case, has filed claims seeking entitlement to service connection for a skin disorder, a back disorder and sinusitis on various different theories since service.

Initially, the Veteran sought service connection for tinea versicolor and a back condition, which was denied in a September 1996 rating decision.  At that time, the RO found tinea versicolor was noted on the Veteran's February 1985 entrance examination and, thus, pre-existed service.  The RO denied the claims finding the Veteran's tinea versicolor pre-existed service and was not aggravated therein and the Veteran's low back condition was merely diagnosed as muscle spasms and, therefore could not be compensated.  

Thereafter, the Veteran specifically claimed service connection for a different skin condition, tinea corporis.  The claim was denied in a March 2004 rating decision finding no nexus to service.  

The Veteran then claimed service connection for a skin condition, a back condition and a sinus condition, all attributable to undiagnosed illness.  The RO denied these claims in January 2006 finding the Veteran's conditions all had known diagnoses and were not otherwise associated with his military service.

The Veteran attempted to reopen these claims in June 2006 and the RO denied the claims once again in November 2006 finding no new and material evidence had been submitted.  Notice of that decision was provided on December 4, 2006.  The Veteran did not appeal that decision.  See 38 U.S.C.A. § 7104.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b) (1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The United States Court of Appeals for Veterans Claims (Court) has also held that "[i]f new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461 (2009).  When statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Buie v Shinseki, 24 Vet. App. 242 (2010).  

The Veteran submitted additional evidence which was date-stamped as having been received at the RO on December 3, 2007.  Included in that evidence was a November 2007 statement from the Veteran's wife indicating that she remembers her husband's sinus problems increased in severity since his return from the Gulf War.  The RO interpreted the evidence received on December 3, 2007, as a request to reopen the Veteran's previously denied claims of service connection and used the November 14, 2007, date on the Veteran's wife's statement as the date of claim.  See generally 38 C.F.R. § 3.156(a).  

However, the Board finds that the evidence submitted by the Veteran in December 2007 (specifically, the statement from his wife) must be considered as part of the claim to reopen a claim of service connection for sinusitis because it was received within the 1-year period for initiating an appeal of the November 2006 rating decision (i.e., by December 4, 2007).  See 38 C.F.R. § 3.156(b); see also Jennings, 509 F.3d at 1368.  The Board also finds that this evidence is new, in that it was not submitted to agency adjudicators previously, and is material, in that it relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for sinusitis nd raises a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156(a).  The Board further finds that, under 38 C.F.R. § 3.156(b), the Veterans submission of new and material evidence within 1 year of the November 2006 rating decision renders that decision non-final for VA adjudication purposes with regard to the sinusitis claim.  See 38 C.F.R. § 3.156(b); see also Buie, 24 Vet. App. at 242.  Thus, the last final rating decision pertaining to the sinusitis claim is January 2006.

The November 2006 rating decision was the last final decision with regard to the skin and back claims.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

At the time of the November 2006 decision, the record included service treatment records, private treatment records, VA examinations, a Gulf War VA examination and VA outpatient treatment records.  

Specifically, service treatment records indicate the Veteran did enter service with pre-existing tinea versicolor of his back, but with no other noted abnormalities.  During his service, the Veteran was consistently treated for complaints of back pain.  Diagnoses of muscle strain, back pain, lumbar fascia and minimal disc narrowing are all noted in the service treatment records.  The service treatment records also indicate treatment for a skin rash all over the body and tinea cruris.  The records also contain treatment for coughs, upper respiratory infections, bronchitis and sinusitis.  The Board notes, however, the Veteran's November 1995 separation examination reveals no abnormalities on discharge.

VA examinations of record in November 2006 indicate diagnoses of tinea versicolor, seasonal sinusitis, discogenic disease and tinea corporis, but none of these examiners proffered an opinion with regard to etiology.  VA outpatient treatment records and private treatment records similarly show treatment and diagnoses of these various conditions throughout time, but with no specific nexus opinion provided.

Potentially relevant evidence received since the November 2006 decision includes: (1) a November 2007 statement from the Veteran's wife; (2) private treatment records, to include an April 2010 private medical opinion; (3) additional VA outpatient treatment records through 2011.  

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has provided multiple theories as to why he feels his claims are service connected.  The Veteran mainly contends, however, that all these conditions were first treated and diagnosed in the military and, therefore, should be service connected.

Again, at the time of the January and November 2006 rating decisions, there was no evidence linking any of the Veteran's skin, back or sinus diagnoses to service.

Since November 2006, VA outpatient treatment records and private treatment records show continuing treatment for various skin diagnoses, various low back diagnoses, to include degenerative disc disease (DDD), and sinusitis.  

The Board notes, however, that these new treatment records indicate skin conditions in addition to tinea versicolor and tinea corporis.  For example, the Veteran was diagnosed with tinea cruris in 2009.  That evidence could reasonably substantiate a claim based on consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.

As noted above, the Veteran's wife submitted a statement in November 2007 indicating she remembers her husband's sinus problems increased in severity since his return from the Gulf War.  As previously stated, the Board finds that evidence was new and material with regard to the sinusitis claim.  

The Veteran also submitted an April 2010 statement from his private physician opining that the Veteran's back condition "is directly related to his physical [military] job...."  

In short, the new evidence shows the Veteran has at least one other skin condition never considered by the RO in a prior rating decision; the new evidence shows the Veteran was observed by his wife as having sinusitis symptoms consistently since his return from overseas active military service; and the new evidence shows a medical opinion possibly linking the Veteran's low back disorder to his military job. 

While the evidence is not dispositive, the Board finds the entire record triggers VA's duty to provide appropriate examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the claims seeking entitlement to service connection for a skin disorder, a low back disorder and sinusitis are reopened. 

In light of the favorable opinion here, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for a skin disorder is reopened and to that extent the claim is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for chronic sinusitis is reopened and to that extent the claim is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for a low back disorder is reopened and to that extent the claim is granted.


REMAND

Again, the Veteran contends that his skin condition, sinusitis and low back disorders were all first treated in the military and, therefore, should be service connected.  The Veteran has also claimed his conditions should be presumptively service connected as undiagnosed illnesses related to his Gulf War service.

The Veteran's service treatment records do show a lengthy history of treatment for all these claimed conditions.  

With regard to the skin, the Veteran's February 1985 entrance examination notes the Veteran entered service with hyperpigmentation or tinea versicolor on his back.  No other defects are noted.  During service, however, the Veteran was treated for various skin problems, to include hyperpigmentation found on other parts of the body, a skin rash all over his body and tinea cruris.  

With regard to sinuses, the Veteran was treated for various upper respiratory infections, bronchitis and coughs throughout his military service.  In May 1994, however, the Veteran was specifically diagnosed with sinusitis.  The Veteran's sinusitis was subsequently indicated as "resolved."

With regard to the Veteran's low back, the Veteran was treated consistently for various low back pains, strains and injuries.  In February 1987, the Veteran slipped and fell on some ice.  After diagnostic tests, however, the Veteran was merely diagnosed with muscle strain and contusions of the head, neck and back.  The Veteran complained of sudden back pain playing softball in February 1990, but again the evidence merely showed muscle sprain.  

With regard to all the conditions, the Veteran's November 1995 separation examination was within normal limits and did not indicate any chronic disorders at the time of the Veteran's separation from the military.

After service, the Veteran has a lengthy history of VA and private treatment for all these claimed disorders.  His wife, moreover, indicated in a November 2007 statement that she recalls his frequent sinus problems since his return from the Gulf War.

VA examinations conducted to date indicate diagnoses of tinea versicolor, tinea corporis, lumbar myositis, discogenic disease and chronic sinusitis (seasonal allergies) and noted the Veteran's past military history and current diagnoses; however, no medical examiner has ever proffered an opinion as to the likely etiology of the diagnoses.

The Veteran, in support of his claim, submitted a private medical opinion dated April 2010 from Dr. Y.P.R. who indicates the Veteran was her patient since August 2009 and that she reviewed his medical record.  She indicates the Veteran was "rendering military services" in 1987 and "for this reason" she believes "his back condition is directly related to his physical [sic] job related activity."  The opinion is not entirely clear, but it appears Dr. Y.P.R. may be linking some back condition to the Veteran's military job.  

In light of Dr. Y.P.R.'s opinion and the record as a whole, the Board concludes VA examinations are warranted to ascertain the Veteran's current diagnoses and the likely etiology of any diagnosis found.  38 C.F.R. § 3.159(c)(4).  

The RO should also take this opportunity to obtain recent VA outpatient treatment records and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names and addresses of all medical care providers who treated him for his skin, low back and sinusitis since service.  The RO should also obtain VA outpatient treatment records from May 2011 to the present.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

2.  After completing 1 above, and records are obtained to the extent available, schedule the Veteran for an appropriate dermatological VA examination for his claimed skin disorders to determine the extent and likely etiology of any skin condition(s) found.  The examiner(s) specifically should address the following questions: 

Does the Veteran have any diagnosable skin condition, to include tinea versicolor, tinea corporis, and tinea cruris?

(a)  if so, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had the skin disorder (to include tinea versicolor) prior to his entry onto active duty? 

(b)  if the answer to (a) is yes, does the evidence clearly and unmistakably (i.e., it is undebatable) show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify any such evidence with specificity. 

(c)  if the answer to either (a) or (b) is no, is it at least as likely as not (a 50 percent or better probability) that the diagnosable disorder began during service in light of in-service treatment for hyperpigmentation, skin rashes and tinea cruris; 

(d)  If no diagnosable condition is found, is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic skin problems are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing 1 above, and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination for his claimed chronic sinusitis to determine the extent and likely etiology of any condition(s) found.  The claims folder must be reviewed by the examiner(s).  Based on the examinations and review of the records, the examiner(s) specifically should answer the following questions:

(a)  Does the Veteran have any diagnosable sinus condition?

(b)  If so, are any of the diagnosed conditions at least as likely as not (a 50 percent or better probability) related to the Veteran's Gulf War service, in-service treatment for sinusitis, upper respiratory infections, bronchitis, coughs or any other incident of his military service? 

(c)  If no diagnosable condition is found, is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic sinus problems are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completing 1 above, and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination for his claimed chronic low back problems to determine the extent and likely etiology of any condition(s) found.  The claims folder must be reviewed by the examiner(s).  Based on the examinations and review of the records, the examiner(s) specifically should answer the following questions:

(a)  Does the Veteran have any diagnosable low back condition?

(b)  If so, are any of the diagnosed conditions at least as likely as not (a 50 percent or better probability) related to the Veteran's Gulf War service, in-service treatment for back pain and back injuries, his MOS or any other incident of his military service? 

(c)  If no diagnosable condition is found, is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic low back problems are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The examiner is also asked to reconcile any opinion made with Dr. YPR's April 2010 opinion.

5.  After completion of the above and any additional development deemed necessary, the RO should review this matter.  If the benefits sought remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  

The claims must be afforded expeditious treatment.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


